[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            MAR 2, 2009
                             No. 08-13321
                                                          THOMAS K. KAHN
                         Non-Argument Calendar
                                                              CLERK
                       ________________________

                    D. C. Docket No. 07-20994-CR-JIC

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

JORGE M. MUENTES,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (March 2, 2009)

Before BIRCH, BLACK and HULL, Circuit Judges.

PER CURIAM:
      Jorge M. Muentes appeals his convictions for attempting to induce a minor

to engage in a commercial sex act, in violation of 18 U.S.C. § 2422(b) (Count 1),

and attempting to travel in foreign commerce to engage in illicit sexual conduct, in

violation of 18 U.S.C. § 2423(e) and (b) (Count 2). The convictions stem from

Muentes’ contacts with an undercover FBI agent to arrange a trip to Costa Rica for

the purpose of having sex with 14- to 16-year-old prostitutes. Muentes raises four

issues on appeal: (1) whether the evidence was sufficient to support Muentes’

convictions, (2) whether the district court erred by instructing the jury regarding

the intent requirement in Count 1, (3) whether the district court abused its

discretion and violated Muentes’ Sixth Amendment rights by denying his motion

to inform the jury of the statutory mandatory minimum sentence for Count 1, and

(4) whether the government improperly shifted the burden of proof by repeatedly

asking a witness whether Muentes had withdrawn his request for 14- to 16-year-

old prostitutes. Upon review of the record and the parties’ briefs, we affirm

Muentes’ convictions because none of his arguments raises reversible error.

                                          I.

      “We review the sufficiency of evidence to support a conviction de novo,

viewing the evidence in the light most favorable to the Government and drawing

all reasonable inferences and credibility choices in favor of the jury’s verdict.”

                                          2
United States v. Taylor, 480 F.3d 1025, 1026 (11th Cir.), cert. denied, 128 S. Ct.

130 (2007). However, when the defendant fails to object in the district court, our

review is only for plain error. United States v. Hunerlach, 197 F.3d 1959, 1968

(11th Cir. 1999). If the defendant fails to preserve an argument in his motion for

judgment of acquittal, we are precluded from reviewing the sufficiency of the

evidence except where a miscarriage of justice would result, which requires

finding “the evidence on a key element of the offense is so tenuous that a

conviction would be shocking.” United States v. Tapia, 761 F.2d 1488, 1491-92

(11th Cir. 1985) (per curiam).

      In the present case, Muentes failed to preserve his claim of insufficient

evidence as to either count. Therefore, we review the sufficiency of the evidence

only for plain error. Hunerlach, 197 F.3d at 1968.

A.    18 U.S.C. § 2422(b) (Count 1)

      Muentes argues he could not have intended to induce a minor to engage in

illegal sex acts without actually speaking to a person who he believed to be a

minor or to be acting on behalf of a minor. He further argues his actions were too

attenuated to constitute inducement because he never communicated his requests

to a second intermediary in Costa Rica, the individual actually responsible for all

escort arrangements. Finally, Muentes contends he cannot have induced a minor

                                          3
to engage in unlawful sexual activity when the minor was already engaged in

prostitution.

      Section 2422(b) states, in relevant part:

      Whoever, using the mail or any facility or means of interstate or
      foreign commerce, . . . knowingly persuades, induces, entices, or
      coerces any individual who has not attained the age of 18 years, to
      engage in prostitution or any sexual activity for which any person can
      be charged with a criminal offense, or attempts to do so, shall be
      fined [and imprisoned].

18 U.S.C. § 2422(b). This statute criminalizes both the completed offense and an

attempt to commit the offense. See id.; see also United States v. Root, 296 F.3d

1222, 1227 (11th Cir. 2002). To sustain a conviction for the crime of attempt, the

Government need only prove (1) the defendant had the specific intent to engage in

the criminal conduct for which he is charged and (2) he took a substantial step

toward commission of the offense. See United States v. Baptista-Rodriguez, 17

F.3d 1354, 1369 (11th Cir. 1994). In the context of § 2422(b), this requires a

showing that the defendant, using a facility of interstate commerce, “acted with a

specific intent to persuade, induce, entice, or coerce a minor to engage in unlawful

sex.” United States v. Murrell, 368 F.3d 1283, 1286 (11th Cir. 2004). “The

underlying criminal conduct that Congress expressly proscribed in passing




                                          4
§ 2422(b) is the persuasion, inducement, enticement, or coercion of the minor

rather than the sex act itself.” Id.

      In Murrell, this Court rejected the argument that direct communication with

a minor or supposed minor is necessary under the text of § 2422(b). Id. at 1288.

In doing so, this Court noted the term “induce” is not ambiguous and means “to

stimulate the occurrence of; cause.” Id. at 1287 (alternation omitted). This Court

then held that, by contacting an undercover police officer, who was posing as an

adult man with a fictitious teen daughter, to “cause the minor to engage in sexual

activity with him,” the defendant had the necessary specific intent to violate the

attempt provision of § 2422(b). Id. at 1287-88. This Court reasoned that the

defendant communicated with an adult who he believed to be the father of the teen

girl and who “presumably exercised influence over [her]” and that “the efficacy of

§ 2422(b) would be eviscerated if a defendant could circumvent the statute simply

by employing an intermediary to carry out his intended objective.” Id. at 1287.

      Here, although Muentes negotiated with a purported pimp rather than a

purported father, this distinction does not change the outcome. By negotiating

with a purported pimp, an adult who presumably exercised influence over

prospective minor prostitutes, Muentes attempted to stimulate or cause a minor to

engage in sex with him. See Murrell, 368 F.3d at 1287.

                                          5
      With regard to Muentes’ attenuation argument, this Circuit has not yet

reviewed a scenario in which the second intermediary provides an additional layer

of separation between a defendant and a minor. Given the absence of any case law

on point, there cannot have been an error that is plain. See United States v. Evans,

478 F.3d 1332, 1338 (11th Cir. 2007). Notwithstanding the absence of plain error,

Muentes’ conduct still fits within the element of attempted inducement. The

relevant intent is Muentes’ intent to induce a minor to engage in unlawful sex, not

whether a minor was actually induced. See Murrell, 368 F.3d at 1286. Muentes’

communications with the FBI agent, in which he stated “let’s go young, very

young,” and his repeated request for the book containing photos of prostitutes

ranging in age from 14- to 16-years-old shows an intent on his part to cause or

stimulate the occurrence of unlawful sexual contact between himself and a minor.

The fact that Muentes’ intent had not been fully executed is no obstacle to an

attempt conviction. See Root, 296 F.3d at 1227 (affirming a conviction under

§ 2422(b) notwithstanding the fact that the “crime had not ripened into a

completed offense”). Moreover, although Muentes later requested a book of adult

prostitutes in addition to the book of minor prostitutes, there is no evidence to

suggest he ever abandoned his repeatedly expressed desire to procure sex with a

minor.

                                          6
      Finally, Muentes’ argument that he cannot have induced a minor to engage

in unlawful sexual activity when the minor was already engaged in prostitution is

also unavailing as there is no indication § 2422(b) was intended to deter the

victimization of children selectively.

      Muentes’ negotiations with a purported pimp, in which he repeatedly

communicated his preference for minor prostitutes, shows his intent to induce a

minor to engage in unlawful sexual activity. Further, because Muentes took a

substantial step toward commission of the offense by paying for the travel

package, which included the service of minor prostitutes, and by attempting to

board a flight bound for Costa Rica, the evidence against him is not so tenuous

that a conviction would be shocking. Accordingly, we affirm Muentes’

conviction as to Count 1.

             B.    18 U.S.C. § 2423(b) and (e) (Count 2)

      Muentes does not dispute that he attempted to travel to Costa Rica or that he

repeatedly specified his preference for a 14- to 16-year-old escort, but rather that

he lacked the specific intent to engage in sexual activity with a minor.

      Section 2423(b) and (e) criminalizes travel and attempted travel by a United

States citizen in foreign commerce with the intent to engage in illicit sexual

conduct with another person. 18 U.S.C. § 2423(b) and (e). To support a

                                          7
conviction under § 2423(b) and (e), the Government must prove the defendant

traveled or attempted to travel with the intent to engage in the illegal sexual

activity, which includes any sexual act with a person under 18 years of age. See

id.; see also Root, 296 F.3d at 1231.

      Here, Muentes initially requested an escort ranging in age between 14- to

16-years-old and held to this request throughout his negotiations with the

undercover FBI agent. Moreover, Muentes contacted the agent to request

assurance he would not get “busted;” it is reasonable to conclude Muentes

intended to engage in illegal activity. Viewing the evidence in the light most

favorable to the Government and accepting all reasonable inferences in favor of

the verdict, the evidence in support of the jury’s finding that sexual activity with

14- to 16-year-old girls was the purpose of Muentes’ attempted foreign travel is

not so tenuous that a conviction would be shocking. Accordingly, we affirm

Muentes’ conviction as to Count 2.

                                          II.

      Muentes argues the jury instructions, as originally given, negated the

element of inducement and lessened the Government’s burden of proof.

      Where the defendant challenges the jury instructions as read, we review the

legal correctness of a jury instruction de novo but defer to the district court on

                                           8
questions of phrasing absent an abuse of discretion. United States v. Prather, 205

F.3d 1265, 1270 (11th Cir. 2000). If, however, the party fails to object, we review

for plain error. United States v. Schlei, 122 F.3d 944, 973 (11th Cir. 1997). “Jury

instructions will be reversed for plain error only if, the charge, considered as a

whole, is so clearly erroneous as to result in a likelihood of a grave miscarriage of

justice, or the error seriously affects the fairness, integrity, or public reputation of

judicial proceedings.” United States v. Behety, 32 F.3d 503, 511 (11th Cir. 1994)

(quotations omitted).

      Section 2422(b) of Title 18 criminalizes the use of a facility of interstate or

foreign commerce to attempt to knowingly persuade, induce, entice, or coerce a

minor to engage in prostitution or any sexual activity for which any person can be

charged with a criminal offense. See 18 U.S.C. § 2422(b). Our precedent

establishes that § 2422(b) requires the Government to prove “a specific intent to

persuade, induce, entice, or coerce a minor to engage in unlawful sex,” not that the

defendant intended to engage in unlawful sex. Murrell, 368 F.3d at 1286.

      A review of the district court’s instructions makes clear that the

Government was required to prove the defendant intended to induce a minor to

engage in sexual activity. A portion of the instruction stated the Government was

required to prove the defendant intended to engage in some form of unlawful

                                            9
sexual activity with the minor, which is inconsistent with this Court’s holding in

Murrell, 368 F.3d at 1286. However, the error did not improperly guide the jury

in such a substantial way as to result in a grave miscarriage of justice as the

instructions, when read as a whole, did not negate the element of inducement, but

required the Government to satisfy a higher burden. Accordingly, we affirm as to

this issue.

                                          III.

       Muentes argues the district court violated his Sixth Amendment right to trial

by an informed jury when it denied his motion to inform the jury of the statutory

mandatory minimum sentence for his offense in Count 1.

       A court’s refusal to give a requested jury instruction is reviewed for abuse

of discretion. United States v. Eckhardt, 466 F.3d 938, 947 (11th Cir. 2006).

“The failure of a district court to give an instruction is reversible error where the

requested instruction (1) was correct, (2) was not substantially covered by the

charge actually given, and (3) dealt with some point in the trial so important that

failure to give the requested instruction seriously impaired the defendant’s ability

to conduct his defense.” Id. at 947-48.

       A defendant is not entitled to an instruction informing the jury of the

consequence of a guilt or innocence finding in terms of punishment. United States

                                          10
v. Del Toro, 426 F.2d 181, 184 (5th Cir. 1970) (rejecting the defendant’s request

to inform the jury of the mandatory minimum sentence). “The jury is to find guilt

or innocence on the basis of the legal standards set out in the Judge’s charge, and

the consequence in terms of punishment is a matter for Congress on mandatory

sentences or for the Court within limits fixed by the statute.” Id. Moreover,

defense counsel may not raise arguments that would encourage jury nullification.

See United States v. Trujillo, 714 F.2d 102, 105-06 (11th Cir. 1983).

      The district court did not abuse its discretion in declining to give the

requested instruction because the instruction contravenes our established

precedent. Accordingly, we affirm as to this issue.

                                         IV.

      Finally, Muentes argues the Government improperly shifted the burden of

proof by repeatedly asking its own witness whether Muentes ever withdrew his

request for a 14- to 16-year-old prostitute.

      Generally, we review de novo claims of prosecutorial misconduct, which are

a mixed questions of law and fact. Eckhardt, 466 F.3d at 947. “To find

prosecutorial misconduct, a two-pronged test must be met: (1) the remarks must be

improper, and (2) the remarks must prejudicially affect the substantial rights of the

defendant.” United States v. Eyster, 948 F.2d 1196, 1206 (11th Cir. 1991). To

                                          11
meet the “prejudice” prong, the improper comments must “so infect the trial with

unfairness as to make the resulting conviction a denial of due process.” Id.

(alteration omitted). Any potential prejudice regarding burden-shifting is

diminished by the prosecutor’s statement during closing argument that the

Government alone bears the burden of proof and “the trial court’s explicit

instruction after closing arguments to that same effect.” United States v.

Hernandez, 145 F.3d 1433, 1439 (11th Cir. 1998).

         The Government’s repeated questioning after sustained objections was

improper. Nevertheless, the Government’s questioning did not prejudicially affect

Muentes because both the Government and the district court reminded the jury that

the Government alone bore the burden of proof. Accordingly, we affirm as to this

issue.

         AFFIRMED.




                                         12